Title: [July 1770]
From: Adams, John
To: 



      July 1st. 1770. Sunday.
      
      
       Arose early at Paul Dudley Woodbridge’s. A cloudy morning. Took a Walk to the Pasture, to see how my Horse fared. Saw my old Friend and Classmate David Sewall walking in his Garden. My little mare had provided for herself by leaping out of a bare Pasture into a neighbouring Lott of mowing Ground, and had filled herself, with Grass and Water. These are important Materials for History no doubt. My Biographer will scarcely introduce my little Mare, and her Adventures in quest of Feed and Water.
       The Children of the House have got a young Crow, a Sight I never saw before. The Head and Bill are monstrous, the leggs and Clawes are long and sprawling. But the young Crow and the little mare are objects, that will not interest Posterity.
       Landlord says David Sewall is not of the Liberty Side. The Moultons, Lymans, and Sewalls, and Sayward, are all of the Prerogative Side.—They are afraid of their Commissions—and rather than hazard them, they would ruin the Country. We had a fair Tryal of them when we met to return Thanks to the 92 Antirescinders. None of them voted for it, tho none of them, but Sayward and his Bookkeeper had Courage enough to hold up his Hand, when the Vote was put the Contrary Way.
       This same Landlord I find is a high Son. He has upon his Sign Board, Entertainment for the Sons of Liberty, under the Portrait of Mr. Pitt.—Thus the Spirit of Liberty circulates thro every minute Artery of the Province.
       Heard Mr. Lyman all day. They have 4 deacons and Three Elders in this Church. Bradbury is an Elder, and Sayward is a Deacon. Lyman preached from “which Things the Angells desire to look into.”
       Drank Coffee at home, with Mr. Farnum, who came in to see me, and then went to D. Sewalls where I spent an Hour, with Farnum, Winthrop and Sewall and when I came away took a View of the Comet, which was then near the North Star—a large, bright Nucleus, in the Center of a nebulous Circle.
       Came home, and took a Pipe after Supper with Landlord who is a staunch, zealous Son of Liberty. He speaks doubtfully of the new Councillor Gowing Gowen of Kittery. Says he always runs away till he sees how a Thing will go. Says he will lean to the other Side. Says, that He, (the Landlord) loves Peace, And should be very glad to have the Matter settled upon friendly Terms, without Bloodshed, but he would venture his own Life, and spend all he had in the World before he would give up.
       He gives a sad Account of the Opposition and Persecution he has suffered from the Tories, for his Zeal and Firmness against their Schemes. Says they, i.e. the Moultons, Sewalls and Lymans, contrived every Way to thwart, vex, and distress him, and have got 1000 stferling] from him at least, but he says that Providence has seemed to frown upon them, one running distracted and another &c, and has favoured him in Ways that he did not foresee.
      
      
       
        
   
   “Those members of the General Court who refused [30 June 1768] to rescind the resolution of the preceding House, directing a circular letter [11 Feb. 1768] to be sent to the several assemblies on the continent. This had given so great offence to the government at home, that it demanded some act of recantation. The vote stood ninety-two against, and seventeen for, rescinding” (note by CFA on this passage, JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:243). The text of the circular, which proposed that “constitutional measures” be taken by each of the colonies against the Townsnend Revenue Act of 1767, is in Mass., Speeches of the Governors, &c., 1765–1775[Alden Bradford, ed.,] Speeches of the Governors of Massachusetts, from 1765 to 1775 ..., Boston, 1818., p. 134–136. The names of the seventeen rescinders are recorded in Rowe, Letters and DiaryLetters and Diary of John Rowe, Boston Merchant, 1759–1762, 1764–1779, ed. Anne Rowe Cunningham, Boston, 1903., p. 167–168. One was Jonathan Sayward of York.


       
       
       
        
   
   John Bradbury, sometime member of the General Court and of the Council; not to be confused with his relative Theophilus, Harvard 1757, called “Brother Bradbury” by JA, a young lawyer of Falmouth (now Portland); see William B. Lapham, Bradbury Memorial ... , Portland, 1890, passim; and below, vol. 2:40, 41, 43, 62.


       
      
      

      July 2. 1770.
      
      
       Monday morning, in my Sulky before 5 o clock, Mr. Winthrop, Farnum and D. Sewall, with me on Horse back. Rode thro the Woods the Tide being too high to go over the Beach and to cross Cape Nittick Neddick River. Came to Littlefields in Wells 1/4 before 8 o clock. Stopped there and breakfasted. Afterwards Sewall and I stopped at the Door of our Classmate Hemenway, whom we found well, and very friendly, complaisant and hospitable, invited us to alight, to stop on our Return, and take a bed with him, and he enquired of me, where I lived in Boston. Said he would make it his Business to come and see me &c. Rode to Pattens of Arundel, and Mr. Winthrop and I turned our Horses into a little Close to roll and cool themselves and feed upon white honey suckle. Farnum and Sewal are gone forward to James Sullivans to get Dinner ready.
       Stopped at James Sullivans at Biddeford, and drank Punch, dined at Allens a Tavern at the Bridge. After Dinner Farnham, Winthrop, Sewall, Sullivan and I walked 1/4 of a mile down the River to see one  Poke, a Woman, at least 110 Years of age, some say 115. When we came to the House, nobody was at home but the old Woman and she lay in Bed asleep under the Window. We looked in at the Window, and saw an Object of Horror. Strong Muscles, withered and wrinkled to a Degree, that I never saw before.
       After some Time her daughter came from a Neighbours House and we went in. The old Woman roused herself and looked round, very composedly upon Us, without saying a Word. The Daughter told her, “here is a Number of Gentlemen come to see you.” Gentlemen, says the old antedeluvian, I am glad to see them. I want them to pray for me—my Prayers I fear are not answered. I used to think my Prayers were answered, but of late I think they are not I have been praying so long for deliverance. Oh living God, come in Mercy! Lord Jesus come in Mercy! Sweet Christ come in Mercy. I used to have comfort in God and set a good Example, but I fear—&c.
       Her Mouth were full of large rugged Teeth, and her daughter says, since she was 100 Years old she had two new double Teeth come out. Her Hair is white as Snow, but there is a large Quantity of it on her Head. Her Arms are nothing but Bones covered over with a withered, wrinkled, Skin and Nerves. In short any Person will be convinced from the sight of her that she is as old as they say at least. She told us she was born in Ireland, within a Mile of Derry, came here in the Reign of K. William, she remembers the Reign of King Charles 2d., James 2d., Wm. and Mary. She remembers King James’s Warrs, &c. But has got quite lost about her Age. Her daughter asked her how old she was. She said upwards of Three score, but she could not tell.
       Got into my Chair after my Return from the old Woman, rode with Elder Bradbury thro Sir William Pepperells Woods, stopped and oated at Millikins, and rode into Falmouth, and putt up at Mr. Jonathan Webbs—Where I found my Classmate Charles Cushing, Mr. George Lyde, the Collector here, one Mr. Johnson and one Mr. Crocker.
      
      
       
        
   
   James Sullivan, afterward governor of Massachusetts, had just been admitted attorney in the Superior Court term at York in June; admitted barrister, 1772 (Superior Court of Judicature, Minute Books 92, 97).


       
       
        
   
   Space thus left in MS.


       
      
      

      July 3. 1770. Tuesday.
      
      
       Rose in comfortable Health.
      
      

      July 8. 1770 Sunday.
      
      
       This Week has been taken up in the Hurry of the Court, and I have not been able to snatch a Moment to put down any Thing. The softly People where I lodge, Don Webb and his Wife, are the Opposites of every Thing great, spirited and enterprizing. His father was a dissenting Parson, and a Relation of mine, a zealous Puritan, and famous Preacher. This son however without the least Regard to his Education, his Connections, Relations, Reputation, or Examination into the controversy turns about and goes to Church, merely because an handfull of young foolish fellows here, took it into their Heads to go. Don never was, or aimed to be any Thing at Colledge but a silent Hearer of a few Rakes, and he continues to this day the same Man, rather the same softly living Thing that creepeth upon the face of the Earth. He attempted Trade but failed in that—now keeps School and takes Boarders, and his Wife longs to be genteel, to go to Dances, Assemblies, Dinners, suppers &c—but cannot make it out for Want thereof. Such Imbicility of Genius, such Poverty of Spirit, such Impotence of Nerve, is often accompanied with a fribbling Affectation of Politeness, which is to me completely ridiculous—green Tea, if We could but get it—Madeira Wine, if I could but get it—Collectors genteel Company, Dances, late suppers and Clubbs, &c. &c.
       
      
      
       
        
   
   To make the meaning clear, either an apostrophe or a comma (and more likely the former) should have been inserted after this word, but there is no punctuation in the MS.


       
      
      

      Thursday Afternoon 12 July.
      
      
       3 O Clock, got into my Desobligeant to go home. 2 or 3 miles out of Town I overtook 2 Men on horseback. They rode sometimes before me, then would fall behind, and seemed a little unsteady. At last one of ’em came up. What is your Name? Why of what Consequence is it what my Name is? Why says he only as we are travelling the Road together, I wanted to know where you came from, and what your Name was. I told him my Name.—Where did you come from? Boston. Where have you been? To Falmouth. Upon a Frolick I suppose? No upon Business. What Business pray? Business at Court.
       Thus far I humoured his Impertinence. Well now says he do you want to know my Name? Yes. My Name is Robert Jordan, I belong to Cape Elizabeth, and am now going round there. My forefathers came over here and settled a great many Years ago.—After a good deal more of this harmless Impertinence, he turned off, and left me.—I baited at Millikins and rode thro Saco Woods, and then rode from Saco Bridge, thro the Woods to Pattens after Night—many sharp, steep Hills, many Rocks, many deep Rutts, and not a Footstep of Man, except in the Road. It was vastly disagreable. Lodged at Pattens.
      
      

      Fryday July 13. 1770.
      
      
       Arose and walked with Patten to see the neighbouring Fields of English Grass and Grain and Indian Corn, consuming before the Worms. A long black Worm crawls up the Stalk of Rye or Grass and feeds upon the leaves. The Indian Corn looked stripped to a Skelleton, and that was black with the Worms. I found that they prevail very much in Arundell and Wells and so all along to Portsmouth and to Hampton.
       Stopped two Hours at Mr. Hemenways, and then rode thro the Woods, in excessive Heat to York, dined at Woodbridges, who was much elated with his new Licence, and after Dinner was treating his friends, some of them. Spent an Hour at Mr. Sewalls with Elder Bradbury and then went to Portsmouth, crossed the Ferry after 9 O Clock and putt up at Tiltons the Sign of the Marquis of Rockingham—a very good House. I will call no more at Stavers’s. I found very good Entertainment, and excellent Attendance—a very convenient House, a spacious Yard, good stables, and an excellent Garden, full of Carrotts, Beets, Cabbages, Onions, Colliflowers, &c. This Tiltons is just behind the State House.
      
      

      Saturday July 14. 1770.
      
      
       Arose at 4. Got ready as soon as I could and rode out of Town a few Miles to Breakfast. Breakfasted at Lovatts in Hampton, 10 miles from Portsmouth and 12 from Newbury. Threatened with a very hot day. I hope I shall not be so overcome with Heat and Fatigue as I was Yesterday.
       I fully intended to have made a long Visit to Governor Wentworth, upon this Occasion. But he was unluckily gone to Wolfborough, so that this Opportunity is lost.
      
     